117 F.3d 1385
FESTO CORPORATION, Plaintiff-Appellee,v.SHOKETSU KINZOKU KOGYO KABUSHIKI CO., LTD., a/k/a SMCCorporation, and SMC Pneumatics, Inc.,Defendants-Appellants.
No. 95-1066.
United States Court of Appeals,Federal Circuit.
June 9, 1997.*

On remand from the United States Supreme Court.
Charles R. Hoffman, Hoffman & Baron, Jericho, NY, for plaintiff-appellee.  With him on the brief was Gerald T. Bodner.
Arthur I. Neustadt, Oblon, Spivak, McClelland, Maier & Neustadt, P.C., Arlington, VA, for defendants-appellants.
Prior report:  --- U.S. ----, 117 S. Ct. 1240, 137 L. Ed. 2d 323.
Before RICH, NEWMAN, and MICHEL, Circuit Judges.
ORDER
The United States Supreme Court, by disposition issued March 17, 1997, which became final on April 11, 1997, vacated this court's judgment, 72 F.3d 857, and ordered further consideration in light of Warner-Jenkinson Company, Inc. v. Hilton Davis Chemical Co., 520 U.S. ----, 117 S. Ct. 1040, 137 L. Ed. 2d 146, 41 USPQ2d 1865 (1997).  Appellants' suggestion for hearing in banc having been denied, the case is returned to the panel.  This court's mandate is vacated.


1
The court invites supplemental briefing in light of the Supreme Court's decision in Warner-Jenkinson.   The supplemental briefs shall be confined to issues raised by that decision, applied to this appeal.  The briefs and other materials already filed remain before the court.


2
Appellants' supplemental brief, of no more than 25 pages, shall be filed within 25 days of the date of this order.  Appellee's brief, of no more than 25 pages, shall be filed within 20 days after service of the appellant's brief.  Any reply brief, up to 12 pages, shall be filed within 10 days thereafter.



*
 This is a reissuance of a nonprecedential order as a precedential order, dated June 9, 1997